UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6193


JEFFREY COHEN,

                 Plaintiff – Appellant,

          v.

ROD ROSENSTEIN, US Attorney; HARRY GRUBER,           Asst.   US
Attorney; JOYCE MCDONALD, Asst. US Attorney,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:15-cv-00263-WDQ)


Submitted:   May 19, 2015                     Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Brian Cohen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeffrey    Brian    Cohen   appeals     the   district     court’s    order

dismissing without prejudice 1 his civil complaint against federal

prosecutors as premature 2 under 28 U.S.C. §§ 1915, 1915A (2012).

We   have    reviewed    the   record   and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Cohen v. Rosenstein, No. 1:15-cv-00263-WDQ (D. Md. Feb.

3, 2015).      We dispense with oral argument because the facts and

legal     contentions    are   adequately     presented     in   the   materials

before    this   court   and   argument     would   not    aid   the   decisional

process.



                                                                         AFFIRMED




      1
       We have jurisdiction because Cohen cannot cure the defect
identified in his complaint by mere amendment. See Domino Sugar
Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67
(4th Cir. 1993).
      2
       See Edwards v. Balisok, 520 U.S. 641, 646 (1997); Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994).



                                        2